                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS



COMMODITY FUTURES TRADING
COMMISSION,

               Plaintiff,                       Case No. 1:19-cv-05416

                                                Hon. Andrea R. Wood

                v.

YUKOM COMMUNICATIONS LTD.,
LINKOPIA MAURITIUS LTD.,
WIRESTECH LIMITED d/b/a BIGOPTION,
WSB INVESTMENT LIMITED d/b/a
BINARYBOOK, ZOLAREX LTD. d/b/a
BINARYONLINE, YAKOV COHEN,
YOSSI HERZOG, LEE ELBAZ, and
SHALOM PERETZ,

              Defendants.

______________________________________

           DEFENDANT YAKOV COHEN’S MEMORANDUM IN REPLY TO
        PLAINTIFF’S RESPONSE IN OPPOSITION TO HIS MOTION TO DISMISS

        Defendant Yakov Cohen (“Cohen”), by and through the undersigned counsel, respectfully

submits this Memorandum in Reply to Plaintiff Commodity Futures Trading Commission’s

(“Plaintiff,” “CFTC” or “Commission”) Response in Opposition to his Motion to Dismiss [ECF

No. 50].

   I.       RULE 9(b) APPLIES TO ALL COUNTS IN THE COMPLAINT

        The CFTC’s position that the heightened pleading standard under Rule 9(b) of the Federal

Rules of Civil Procedure does not apply to Count Three (Illegal Off- Exchange Commodity

Options”), Count Four (“Illegal Off-Exchange Retail Swaps”), and Count Five (“Acting as



                                          Page 1 of 13
Unregistered FCMs”) ignores binding precedent and application of such case law to the CFTC’s

allegations.1

         The Seventh Circuit has found that “[a] claim that ‘sounds in fraud’— in other words, one

that is premised upon a course of fraudulent conduct—can implicate Rule 9(b)’s heightened

pleading requirements.” Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d 502, 507 (7th Cir. 2007)

(citation omitted). The CFTC relies on Siegel v. Shell Oil Co., 480 F. Supp. 2d 1034, 1039 (N.D.

Ill. 2007) for its position that Rule 9(b)’s pleading requirements do not apply to Counts III, IV,

and V. Siegel quotes the Seventh Circuit in Borsellino stating:

          Although claims of interference with economic advantage, interference with
          fiduciary relationship, and civil conspiracy are not by definition fraudulent torts,
          Rule 9(b) applies to ‘averments of fraud,’ not claims of fraud, so whether the rule
          applies will depend on the plaintiffs’ factual allegations.

480 F. Supp at 1039 (emphasis added).

         Applying Borsellino to the Plaintiff’s factual allegations makes it clear that Rule 9(b) applies

to each Count of the Complaint. First, in Counts Three, Four, and Five, the CFTC alleges “[t]he

allegations set forth in the paragraphs above are re-alleged and incorporated.” (Compl. ¶¶ 116,

124, and 134). The paragraphs “above” that are “re-alleged and incorporated” contain numerous

allegations of a fraudulent scheme. Second, in Counts Three and Four, the Commission alleges

that ‘[t]he foregoing acts, misrepresentations and omissions of Cohen, Elbaz, Herzog, and Peretz,

as well as any other official, agent, or other person acting on behalf of the Yukom Enterprise. . . .”

(Compl. ¶¶ 122 and 132). The “foregoing acts, misrepresentations, and omissions” alleged in

Counts Three and Four reference the purported fraudulent scheme set forth in the Complaint. (Id.).

Finally, Count V states that “Yukom, Linkopia, Wirestech, WSB, and Zolarex by the conduct

alleged in the foregoing paragraphs . . . .” Like Counts Three and Four, the “foregoing paragraphs”


1
    Notably, the CFTC does not dispute that Rule 9(b) applies to Counts I and II of the Complaint.

                                                Page 2 of 13
describe an alleged scheme to defraud. As a result, the Plaintiff’s “factual allegations” supporting

Counts Three, Four, and Five all “sound in fraud.” Rule 9(b)’s heightened pleading standard

accordingly applies to each Count in the Complaint.

   II.      THE CFTC ASSERTS FRAUD AGAINST COHEN INDIVIDUALLY

         The CFTC centers its Response on arguing that the Complaint “charges Cohen with joint

and several liability under the common enterprise theory, and as a control person.” (Resp. at 5).

However, in addition to allegations that Cohen acted under a common enterprise and as a control

person, the CFTC’s Complaint provides that Cohen was “acting individually” and “acting alone”

while engaging in purported fraudulent conduct. (Compl. ¶¶ 1, 21, and 44). Despite asserting that

he was acting “individually” and “alone,” the CFTC fails to allege fraud with any particularity

against Cohen individually. It is telling when there is not a single paragraph out of the 139

paragraphs in the Complaint alleging any specific misrepresentations and/or omissions that Cohen

made “individually” or “alone” to any alleged customers. The CFTC’s Response simply ignores

that it lodged allegations against Cohen for “acting” individually and alone.

          Because the CFTC cannot assert fraud with particularity against Cohen, the Complaint

lumps Cohen together with all the Defendants and relies on allegations that Cohen is jointly and

severally liable under the common enterprise theory and as a control person. Cohen relies on the

Seventh Circuit in Corneilsen for the proposition that “‘[a] complaint that attributes

misrepresentations to all defendants, lumped together for pleading purposes, generally is

insufficient.’” Cornielsen at 599 (7th Cir. 2019) (quoting Sears v. Likens, 912 F.2d 889, 893 (7th

Cir. 1990) (quoting Design Inc. v. Synthetic Diamond Tech., Inc., 674 F.Supp. 1564, 1569 (N.D.

Ind. 1987)). The CFTC’s Response that Cornielsen is inapplicable because the case concerns the

Private Securities Litigation Act (“PSLRA”) misses the mark. Cornielsen quotes the Seventh



                                           Page 3 of 13
Circuit in Sears, which is not a case involving the PSLRA. Id. It is binding precedent. Indeed,

under the law of this Circuit, the CFTC’s Complaint is legally insufficient because it lumps all the

defendants together in pleading allegations of fraud. Id.

   III.      THE COMMON ENTERPRISE THEORY IS NOT LEGALLY APPLIABLE

          The CFTC similarly falls flat relying on the common enterprise theory to avoid pleading

with particularity under Rule 9(b) against Cohen individually. In its Response, the Commission

provides that “[i]t is well established that when entities and individuals operate as a common

enterprise each may be held jointly and severally liable under the Commodity Exchange Act

(“CAE”) for unlawful acts and practices of other members of the enterprise.” Resp. at 9. To

support that such theory is “well established,” the CFTC relies on seven non-binding cases

involving the Federal Trade Commission (“FTC”) or the CFTC as the plaintiff. Reviewing these

cases and the applicability of the common enterprise theory reflects that it is a doctrine based on

liability under Section 5 the Federal Trade Act (“FTC Act”) and that courts that have misapplied

it to CFTC cases.

          Specifically, the CFTC cites cases that are all derived from the liability under the FTC Act

– not the CEA – to support application of the common enterprise theory. First, the Response cites

FTC v. E.M.A. Nationwide, Inc., 767 F.3d 611, 636-37 (6th Cir. 2014), which states that “[u]nder

this theory, ‘[i]f the structure, organization, and pattern of a business venture reveal a ‘common

enterprise’ or a ‘maze’ of integrated business entities, the FTC Act disregards corporateness.’”

          Second, the CFTC relies on CFTC v. Wall St. Underground, Inc., 281 F. Supp. 2d 1260

(D. Kan. 2003), modified sub nom. CFTC v. Wall St. Underground, Inc., No. CIV.A. 03-2193-

CM, 2004 WL 1900588 (D. Kan. June 24, 2004), and aff’d and remanded, 128 F. App’x 726 (10th

Cir. 2005). While Wall St Underground is a CFTC case, the District Court for the District of



                                             Page 4 of 13
Kansas supports its application of the common enterprise theory by relying solely on FTC cases,

including Sunshine Art Studios, Inc. v. FTC, 481 F.2d 1171, 1175 (1st Cir. 1973);2 FTC v. Think

Achievement Corp., 144 F. Supp. 2d 993, 1011 (N.D. Ind. 2000); and Gibson v. FTC, 682 F.2d

554, 568 (5th Cir. 1982).3

          Third, the Response cites to CFTC v. Trade Exch. Network Ltd., 117 F. Supp. 3d 29 (D.D.C.

2015) in attempt to bolster its position. Trade Exch. Network Ltd. is another district court case

involving the CFTC, but like the District Court in Wall St Underground, the Court supports the

application of the common enterprise doctrine with FTC cases, including E.M.A. Nationwide, Inc.

and Sunshine Art Studios, Inc.4 The Commission fails to cite to any CFTC cases applying the

common enterprise theory that are not based on FTC cases, which are, in turn, premised on liability

under the FTC Act – not the CEA.

          Fourth, the CFTC cites to FTC v. Lanier Law, LLC, 194 F. Supp. 3d 1238, 1269 (M.D. Fla.

2016) as additional authority for its argument that this Court should accept the common enterprise

theory so it can avoid pleading with particularity against Cohen. The Court in Lanier Law, LLC

relies on a number of other FTC cases and explains that “[t]he FTC Act disregards separate

corporate forms where ‘the structure, organization, and pattern of a business venture reveal a

‘common enterprise’ or a ‘maze’ of integrated business entities’” to find a common enterprise. 194

F. Supp. 3d 1238, 1269 (quoting FTC v. Washington Data Res., 856 F. Supp. 2d 1247 (M.D. Fla.




2
 The Court in Sunshine Art Studios, Inc. does not specifically use the phrase “common enterprise.” 481
F.2d at 1175.
3
    Like Sunshine Art Studios, Inc., the Court does not use the phrase “common enterprise.” 682 F.2d at 568.
4
    The Court in Trade Exchange Network also relies on Wall St Underground. 117 F.Supp.3d at 38-39.


                                                Page 5 of 13
2012), aff’d sub nom. FTC v. Washington Data Res., Inc., 704 F.3d 1323 (11th Cir. 2013))

(emphasis added).

       Fifth, the Response provides FTC v. Tax Club, Inc., 994 F. Supp. 2d 461 (S.D.N.Y. 2014)

as additional authority to evade the prohibition against lumping defendants together to avoid the

heightened pleading standards under Rule 9(b). Not surprisingly, the District Court in Tax Club,

Inc. only cites to FTC cases as authority to find a common enterprise between corporate

defendants. Id. at 469-71.

       Sixth, the Response cites to FTC v. John Beck Amazing Profits, LLC, 865 F. Supp. 2d 1052

(C.D. Cal. 2012), which is another district court case that applies the common enterprise theory.

Like the cases above, John Beck Amazing Profits, LLC also wholly supports its use of the theory

with FTC cases, including Think Achievement Corp. and Sunshine Art Studios, Inc.

       Finally, the CFTC relies on the District Court opinion in CFTC v. Lake Shore Asset Mgmt.

Ltd., No 07-c-3598, 2007 WL 2659990 (N.D. Ill. Aug. 28, 2007) as authority to support its attempt

to establish a common enterprise. The Commission ignores that the District Court was affirmed

in part, vacated in part, and remanded in Lake Shore Asset Mgmt. Ltd. v. Commodity Futures

Trading Comm’n., 511 F.3d 762 (7th Cir. 2007). Because certain entities were not named as

defendants, the Seventh Circuit ordered the following concerning the common enterprise relied on

by the CFTC:

       The injunction that the district court entered imposes obligations on ‘Lake Shore
       [Asset Management] Limited, individually and as part of the Lake Shore common
       enterprise’. The phrase ‘individually and as part of the Lake Shore common
       enterprise’ must be deleted wherever it occurs in the injunction, so that the order’s
       only addressee is Lake Shore Asset Management, the sole defendant.

Id. at 767. Essentially, the Seventh Circuit rejected the District Court’s imposition of an injunction

on a non-named, third-party alleging the common enterprise theory.



                                            Page 6 of 13
         Besides Lake Shore Asset Mgmt. Ltd., defense counsel’s research has not located any

Seventh Circuit opinions in which the CFTC is the plaintiff that even mention the “common

enterprise” theory or doctrine. Put differently, it appears the Seventh Circuit has not adopted the

common enterprise theory for any CFTC case. This is the reason that Commission’s Response

rests on non-binding district court cases. It is also the reason that this Court should not accept the

CFTC’s position that Cohen is jointly and severally liable under the common enterprise theory,

which is not legally appliable here. Thus, the Court should find that Complaint fails to satisfy the

heightened pleading standard as to Cohen individually.

   IV.      CONTROL PERSON LIABILITY CLAIMS ARE SUBJECT TO RULE 9(B)

         The CFTC seeks to hold Cohen liable for each Count under the “control person” theory of

liability pursuant to Section 13(b) of the CEA, 7 U.S.C. § 13c(b). The Commission states that

“Cohen does not identify any flaws related to the controlling person allegations.” (Resp. at 10).

To the contrary, Cohen’s Motion makes clear that he avers that each Count, which include the

allegations of control person liability, “sounds in fraud” and is subject to Rule 9(b)’s pleading

requirement.

         Section 13(b) states that any person who “directly or indirectly” controls a person or entity

that violates any provision of the CEA or any CFTC rules, “may be held liable for such violation

in any action brought by the CFTC to the same extent as such controlled person,” upon proof that

the controlling person “did not act in good faith or knowingly induced, directly or indirectly, the

act or acts constituting the violation.” Id. To show control, the CFTC must establish the individual

possessed      general   control   over   the   operation    of   the   entity   principally   liable.

CFTC v. R.J. Fitzgerald & Co., Inc., 310 F.3d 1321, 1334 (11th Cir. 2002). To establish a failure

to act in good faith, the CFTC must show that the individual neither maintained a “reasonably



                                             Page 7 of 13
adequate system of internal supervision and control” nor failed to oversee the system “with any

reasonable diligence.” Monieson v. CFTC, 996 F.2d 852, 860 (7th Cir. 1993) (internal citation and

quotation marks omitted). The Complaint, however, lacks allegations that Cohen did not maintain

a “reasonably adequate system of internal supervision and control” or that failed to “oversee the

system with reasonable diligence.”

       Alternatively, to establish the “knowing inducement” element, the CFTC has the burden of

showing that “the controlling person had actual or constructive knowledge of the core activities

that make up the violation at issue and allowed them to continue.” R.J. Fitzgerald & Co., Inc., 310

F.3d at 1334 (citation omitted). Applying this here, the Complaint’s allegations of Cohen’s control

are insufficient to place him on fair notice of the “core activities” that make up the violative

conduct of which he purportedly had actual or constructive knowledge. Indeed, the Complaint

does not allege that Cohen knew, or had constructive knowledge, of any specific

misrepresentations and/or omissions.

       Like its allegations of fraud, the Commission resorts to lumping the Defendants together

to lodge allegations of control person liability against each individual. Specifically, in Counts

One, Two, Three, and Four the Complaint provides that:

       Defendants Cohen, Elbaz, Herzog, and Peretz are controlling persons of the
       Yukom Enterprise and have failed to act in good faith, or have knowingly induced,
       directly or indirectly, the acts of the Yukom Enterprise constituting the violations
       set forth in Count [One, Two, Three, and Four]. Accordingly, Cohen, Elbaz, and
       Herzog are liable for each and every violation of the Act committed by the Yukom
       Enterprise pursuant to Section 13(b) of the Act, 7 U.S.C. § 13c(b).

(Compl. at ¶¶ 104, 113, 121, and 131) (emphasis added). In Count Five, the CFTC also alleges

that “Defendants Cohen, Elbaz, Herzog, and Peretz are controlling persons of the Yukom

Enterprise . . . . [and] are liable for each and every violation of the Act committed by Yukom,

Linkopia, Wirestech, WSB and Zolarex pursuant to 7 U.S.C. § 13c(b) (emphasis added). These

                                           Page 8 of 13
allegations of control person liability skirt Rule 9(b)’s pleading requirement to plead fraud with

particularity.

    V.      THE COMPLAINT LACKS SUFFICIENT DETAIL TO OVERCOME RULE 9(b)

         The CFTC’s position that a “defendant cannot assert that a complaint in its entirety fails to

allege a claim with adequate specificity” is inconsistent with the Seventh Circuit in Pirelli

Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436, 447 (7th Cir. 2011)

(Resp. at 11 citing SEC v. Black, No. 04-C-7377, 2005 WL 1398893, (N.D. Ill. June 17, 2005). In

Pirelli, the Seventh Circuit affirmed dismissal of counts based on fraud stating that the “district

court granted Walgreens’ motion to dismiss, ruling that Pirelli failed to meet the heightened

pleading standard of Federal Rule of Civil Procedure 9(b). We affirm the judgment of the district

court.” Id. at 438. See also, Sears v. Likens, 912 F.2d 889, 893 (7th Cir. 1990) (stating “Appellants’

complaint contains no specific information about the alleged fraudulent activities as required by

Rule 9(b). Rather, the complaint proffers only conclusory allegations regarding such conduct. The

district court did not err when it dismissed the complaint.”); Rocha v. Rudd, 826 F.3d 905, 911

(7th Cir. 2016) (“[W]e find that Rocha’s fraud claim, as pleaded in his amended complaint, must

be dismissed because his allegations fall far short of the heightened pleading standards required

under Rule 9(b).”).

         The CFTC attempts to justify pleading without particularity about Cohen’s actions and

control, third parties’ names and actions, and the business. (Resp. at 12). It argues that Cohen

merely cites the standard for pleading circumstances of fraud with particularity in Rocha v. Rudd,

826 F.3d 905, 911 (7th Cir. 2016). (Id.). Despite the CFTC’s arguments to avoid alleging the

identities of the “others” and “brokers” all purportedly under Cohen’s control, the Seventh Circuit

in Rocha states: “[t]his requirement includes ‘the identity of the person making the



                                             Page 9 of 13
misrepresentation, the time, place, and content of the misrepresentation, and the method by which

the misrepresentation was communicated to the plaintiff.’” Rocha v. Rudd, 826 F.3d 905, 911 (7th

Cir. 2016) (quoting Uni*Quality Inc. v. Infotronx, Inc., 974 F.2d 918, 923 (7th Cir. 1992) (internal

quotation marks omitted in original) (bold and underline added). The CFTC fails to allege the

identity of the supposed “others,” brokers, or employees that were “making the misrepresentation,

the time, place, and content [], and the method . . . .” Id. As a result, the Complaint simply does

not satisfy Rule 9(b) and should be dismissed.

       The CFTC takes the position that certain of the Complaint’s allegations that are based

“upon information and belief” are not “integral to the Commission’s burden of proof.” (Resp. at

13). As the Plaintiff, the CFTC must prove each allegation of its Complaint. While the

Commission may take the position that allegations such as the percentage of funds purportedly

contributed by customers in the United States on credit cards is not “integral” to its burden of

proof, Cohen takes a different view. The alleged percentage of U.S. funds on credit cards is central

to the claims that Cohen engaged in violations of U.S. law while he was purportedly in a foreign

country.

       After Cohen highlighted the Commission’s use of asserting allegations “on information

and belief,” the CFTC admits in its Response that it “cannot definitively state the date the

Defendants’ solicitations ceased.” (Resp. at 14). This is the reason the Seventh Circuit “frown[s]

on making allegations ‘on information and belief’ in the fraud context and generally find that such

claims do not meet Rule 9(b)’s particularity requirement.” Cincinnati Life Ins. Co. v. Beyrer, 722

F.3d 939, 948 (7th Cir. 2013) (citations omitted).

       Moreover, the Complaint contains an entire section entitled “The Yukom Enterprise’s

Ongoing Activity” that contains allegations based “upon information and belief” that Cohen is



                                          Page 10 of 13
engaged in ongoing violations of U.S. law. (Compl. ¶¶ 96 – 100). For example, paragraph 100

states that: “upon information and belief, Cohen and Herzog, along with other members of the

Yukom Enterprise, are now soliciting customers, including customers in the United States, to enter

into transactions involving forex, crypto-currencies, contracts for difference (“CFDs”), and other

financial products under the Commission’s jurisdiction and are likely engaging in similar

fraudulent conduct in connection with that activity.” (Compl. ¶ 100). Does the CFTC believe that

this allegation is not integral to its burden of proof for the permanent injunction requested in its

Complaint? (Compl. at 36). Cohen thinks not. The Court should not permit the CFTC to lodge

such allegations sounding in fraud without requiring that the Commission follow the heightened

pleading requirements under Rule 9(b).

    V.      CONCLUSION

         For the reasons set forth in Cohen’s Motion to Dismiss and Memorandum in Support

thereof, the CFTC’s Complaint fails to “state with particularity the circumstances constituting

fraud.” Fed. R. Civ. P. 9(b), and accordingly, does not “state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). Cohen therefore requests that this Court enter an order

dismissing the Complaint in its entirety with prejudice and granting any such other just and

equitable relief.

Dated: August 11, 2020

                                                     Respectfully submitted,
                                                     /s/ James D. Sallah
                                                     James D. Sallah
                                                     Fla. / N.D. Ill. Bar No. 92584
                                                     jds@sallahlaw.com

                                                     SALLAH ASTARITA & COX, LLC
                                                     Counsel for Yakov Cohen
                                                     3010 North Military Trail, Ste. 210
                                                     Boca Raton, Florida 33431

                                          Page 11 of 13
                                                  (561) 989-9080
                                                  (561) 989-9020 (Fax)


                            CERTIFICATE OF SERVICE

       The undersigned, an attorney for Defendant Yakov Cohen, hereby certifies that on
September 11, 2020, he caused a true and accurate copy of the Defendant Yakov Cohen’s
Memorandum of Law in Support of his Motion to Dismiss to be served on the following,
including all non- CM/ECF participants via U.S. Mail as shown below.

Elizabeth N. Pendleton, Esq.
Elizabeth M. Streit, Esq.
Scott R. Williamson, Esq.
Attorneys for Plaintiff
Commodity Futures Trading Commission
525 W. Monroe St.
Chicago, IL 60661

Yossi Herzog
Holga 7 Zichron
Yaccov Isreal 30900

Lee Elbaz, Reg. No. 81371-053
FCI Dublin
Federal Correctional Institution
5701 8th Street-Camp Parks
Dublin, CA 94568

Shalom Peretz
Rambam Street 11
Bat Yam Israel, 5930516

Yukom Communications Ltd.
19 Tarshish Street,
Ceasarea, Israel 3088900

Linkopia Mauritius Ltd.
3rd Floor, Cyber Tower 2
Ebene, Plaines Wilhems
Mauritius 72201

Wirestech Ltd.
c/o the Trust Company of the Marshall Islands
Trust Company Complex,
Ajeltake Road

                                        Page 12 of 13
Ajeltake Island, Majuro
Republic of the Marshall Islands MH 96960


WSB Investment Ltd.
Financial Services Center
Stoney Ground
Kingstown, St. Vincent & the Grenadines
VC0130

Zolarex Ltd.
c/o the Trust Company of the Marshall Islands
Trust Company Complex,
Ajeltake Road
Ajeltake Island, Majuro
Republic of the Marshall Islands MH 96960


                                                    /s/James D. Sallah, Esq.
                                                    James D. Sallah, Esq.
                                                    Fla. / N.D. Ill. Bar No. 0092584
                                                    jds@sallahlaw.com




                                          Page 13 of 13
